Hanna, J.
Five persons were prosecuted for a riot. One of them, the appellant herein, demanded to be tried separately. On his separate trial he offered one of his co-defendants, who was willing to testify, as a witness. He was sworn, but objection being made by the prosecutor, his testimony was excluded by the Court. This ruling was erroneous. The third specification of § 90, 2 it. S. p. 372, makes accomplices competent witnesses when they consent to testify. This statute certainly gives a defendant upon trial separately, as in this case, the right to the testimony of his co-defendant who is not yet upon trial. *70What weight is to be given to the evidence, is a question for the jury. Marshall v. The State, 8 Ind. R. 498.—Everett v. The State, 6 id. 495.
F. M. Finch, for the appellant.
Per Curiam. — The judgment is reversed with costs. Cause remanded, &c.